Citation Nr: 1530504	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  07-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for children in the custody of the appellant.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to May 1969.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied the appellant's claim for an apportioned share of the Veteran's service-connected disability compensation benefits.

The Board notes that the appellant is self-represented in this case and the Veteran is represented by the organization listed on the title page.


FINDINGS OF FACT

1. The appellant is the mother of two children who are legally-recognized as the Veteran's children. 

2. The evidence of record lacks financial documentation necessary to support the appellant's claim for apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a claim for benefits under Chapter 53 of Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014), the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2014); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

Apportionment

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2014).  The Board notes that the applicable contested claims procedures were followed in this case, as the RO provided the appellant and the Veteran with a notice of their procedural and appellate rights.

 A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2014). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 
38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2014).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2014); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451 (2014). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2014). 

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2014). 

By way of background, the Veteran and the appellant were married in July 1990.  They had two children, the first born in 1991 and the second born in 1993.  In April 1995, the Veteran and the appellant were divorced.  In November 2003, the Veteran was awarded VA disability compensation at the 100 percent rate.  

The appellant filed her claim for apportionment of the Veteran's VA disability compensation for support of dependent children in her custody in August 2005.  The appellant is the mother of two children who are legally recognized as the Veteran's children.  The oldest child of the Veteran and appellant was a minor until January 2009.  It would appear that the minor children were in the custody of the appellant until such time. 

The appellant contends that the Veteran has not provided support for his minor children since their divorce in April 1995.  With respect to the appellant's claim that the Veteran owes back child support and that he is not paying current child support, the Board notes that the remedy for receiving those monies is not though an apportionment; it is through a state court.  The Board notes, in that regard, that while court-ordered payments for past-due child support may be valid, it is not VA's responsibility to enforce such payments.  In a typical apportionment case, the Board must assess whether the Veteran is reasonably discharging his responsibility for his children's support in determining whether an apportionment is warranted on behalf of the Veteran's minor children.  See 38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2014). 

In a May 2006 income statement, the Veteran indicated that his monthly gross income well-exceeded his expenses.  In a June 2006 decision, the RO noted that the Veteran's income was sufficient for which to grant an apportionment if need was shown by the appellant, however the appellant failed to respond and her claim was denied.   

In response, the appellant asserted that she submitted the appropriate information in May 2006, and she re-submitted these documents in August 2006.  The documents indicated that her expenses exceeded her monthly income, and that she recently refinanced her home in order to purchase a gift shop.  See VA Form 21-4138, May 2006.

In a July 2007 Statement of the Case, the RO pointed out that the appellant's income actually exceeded her expenses, based upon a projected income for the gift shop.  Although it was again noted that the Veteran's income exceeded his expenses, he indicated on his documentation that he contributed $100.00 per month for each child in a savings account in his name.  As such, the denial of apportionment was upheld.

The appellant submitted a statement in support of her claim, which contained a change of address, dated July 9, 2007.  She noted that her daughters' education was her primary concern.  Along with her formal appeal, the appellant submitted an additional statement in July 2007, in which she argued that the RO had not taken into account rent for her gift shop, or her house payment, which left her with almost nothing.  She further noted that her business closed, she was forced to sell her home in a bad market and lost considerable equity, and that she filed for bankruptcy.  It was also noted that her daughters had not received money from the savings accounts set up by the Veteran, nor had they received access to those accounts.

A deferred rating decision dated February 5, 2010, indicated that, based upon the appellant's statements, withholding and due process letters would be sent to the Veteran and to the appellant to develop for current income and expense information, and proof that the Veteran contributed to his children.  A proposed withholding of $300.00 per month was indicated, and each party was asked to update their information.  Such notice was mailed to the appellant, at the address identified by the appellant earlier in the appeal, in August 2013.  The appellant never responded.

Turning to consideration of a special apportionment, there is no evidence to demonstrate that the award of a special apportionment would cause undue financial hardship on the part of the Veteran.  As the Board has noted above, the Veteran's reported income exceeds his expenses, and no evidence has been submitted by the Veteran to show otherwise.  As seen above, the Veteran has a surplus of monies to meet additional expenses at the end of each month.  Thus, some apportionment of the Veteran's compensation benefits would likely cause no hardship to the Veteran.  

However, due to the appellant's failure to respond, there is no evidence that the Veteran (who is not residing with his spouse or children), failed to reasonably discharge his responsibility for the children's support throughout the appellate period.  As noted, in determining the basis for special apportionment, consideration is to be given to such factors as the income and resources of the dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  38 C.F.R. § 3.451 (2014).  Here, the evidence of record is not sufficient to make that determination.

Finally, the Board notes that during the course of this appeal, both reached an age of majority.  The appellant has not presented evidence showing that either child was permanently-incapable of self-support prior to reaching age 18, and she has not presented evidence showing that either child was pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57 (2014). 

Apportionment of the Veteran's benefits is not shown to be warranted prior to the time that either child reached an age of majority; and the appellant has not established either child's eligibility to the apportionment of benefits after either reached the age of 18.  See 38 C.F.R. §§ 3.57 , 3.450, 3.451 (2014). 

The appeal is accordingly denied.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to apportionment of the Veteran's disability compensation payments for children in the custody of the appellant is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


